DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The closest prior art, and representative of the prior art is Leach (PCT Patent Application Publication WO 2015/050943).  Leach discloses hyaluronic acid and alginate hydrogel compositions useful for tissue engineering (abstract).  To enable cell adhesion, adhesion peptides are covalently linked to a portion of the alginate and/or the hyaluronic acid, with this complex promoting tissue repair at the site of the defect (id.).  The attached polymer, with both of the alginate and the hyaluronic acid covalently attached to the peptide (claim 3), reads upon elements (i) and (ii) of the first polymer chain instantly recited.  But Leach et al. does not disclose polymer having the dopamine groups (element (iii)) of the claimed invention, nor are collagen and the ferrous (iron(II)) required by the claims present.  And while dopamine is known (see Lee et al., Macromolecules, 2016, vol. 49, pages 7450-7459), it is crosslinked with iron(III) ions, and not iron(II) ions).  Thus, the claimed invention is not taught or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brian Gulledge/Primary Examiner, Art Unit 1612